                Case 3:16-cr-00393-RS Document 79 Filed 08/24/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 3:16-CR-00393-RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND REQUEST TO CONTINUE
                                                      )   SUPERVISED RELEASE VIOLATION STATUS
15      v.                                            )   CONFERENCE FROM AUGUST 25, 2020 TO
                                                      )   OCTOBER 6, 2020 AND ORDER
16   DONALD LIEN,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19

20           Defendant Donald Lien was convicted and sentenced on October 24, 2017 to forty-eight months
21 imprisonment and eight years of supervised release for a violation of 18 U.S.C. § 2252(a)(4)(B),

22 Possession of Child Pornography. Mr. Lien was placed on federal supervised release on January 3,

23 2020. On June 15, 2020, Probation filed a petition to revoke supervised release based on violations

24 related to Mr. Lien’s alleged possession of electronic device(s) containing child pornography on or

25 about June 12, 2020. Defendant remains in custody pending adjudication of the supervised release

26 violation. The government is currently investigating the new allegations.

27           Counsel for the United States and counsel for Mr. Lien now jointly stipulate and request to
28
     STIPULATION AND REQUEST TO CONTINUE SUPERVISED RELEASE STATUS
     CONFERENCE AND ORDER
     Case No. 16-CR-00393 RS                                       v. 7/10/2018
               Case 3:16-cr-00393-RS Document 79 Filed 08/24/20 Page 2 of 3




 1 continue the August 25, 2020 status conference in the instant matter until October 6, 2020, or to a

 2 subsequent date deemed appropriate by the Court. The requested continuance is necessary to afford

 3 defense counsel time to review the discovery produced by the United States in the case thus far and to

 4 permit additional investigation by the United States.

 5          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7

 8    IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                            United States Attorney
 9

10    Dated: 8/24/2020                                      __/s/___________________________________
                                                            CHRISTOFFER LEE
11                                                          Assistant United States Attorney
12
                                                            __/s/___________________________________
13                                                          GABRIELA BISCHOF
14                                                          Counsel for Defendant Donald Lien

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND REQUEST TO CONTINUE SUPERVISED RELEASE STATUS
     CONFERENCE AND ORDER
     Case No. 16-CR-00393 RS                                       v. 7/10/2018
              Case 3:16-cr-00393-RS Document 79 Filed 08/24/20 Page 3 of 3




 1                                                   ORDER

 2         Based upon the facts set forth in the stipulation of the parties, the consent of the parties, and for
 3 good cause shown, IT IS HEREBY ORDERED that the supervised release status conference currently

 4 set for August 25, 2020 be VACATED. The date for the supervise release status conference is RESET

 5 to October 6, 2020, at 1:30 p.m.

 6

 7         IT IS SO ORDERED.
 8

 9 DATED: 8/24/2020                                       _______________________
                                                          HON. RICHARD SEEBORG
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND REQUEST TO CONTINUE SUPERVISED RELEASE STATUS
     CONFERENCE AND ORDER
     Case No. 16-CR-00393 RS                                       v. 7/10/2018
